On Petition for Rehearing.
PER CURIAM.
Appellees have filed a petition for rehearing in the above-entitled cause, alleging as grounds therefor that the finding of the Commission was that the brick in controversy was made of low-grade clay or shale, and that the evidence before the Commission supports this finding. It is therefore urged that, in such ease, the courts will not review determinations of the Commission made within the scope of its powers, nor substitute their judgment for its findings and conclusions.
In support of this contention, the petition recites the testimony of two witnesses, James D. Robertson and J. B. Howard, said to have been given in other hearings before the Commission, upon which, in part, appellees contend, the finding of the Commission was based. We freely concede the established rule that the findings of the Commission, made within the scope of its powers, and based upon substantial evidence, are conclusive, and not subject to review by the courts. [8] This appeal is to review the judgment of the District Court rendered in a suit to enforce an order of the Interstate Commerce Commission. In that action the order of the Commission is made prima facie evidence of the findings made by it. It is for this reason that appellate courts have a duty to examine the evidence for the purpose of ascertaining whether such findings are substantially supported; and, in so doing, they are confined to the record presented for review. In that record we find the order of the Commission sought to be enforced, the testimony of witnesses introduced at the trial, and appended as Exhibit A, is docket No. 18677 of the Interstate Commerce Commission in Illinois Supply Company v. Southern Railway Company, which exhibit purports to contain the evidence before the Commission which pertained to this particular controversy, and upon which the Commission’s order in question was based. At the conclusion of the bill of exceptions, in the transcript before us, is a recital that it contains all the evidence offered *1019at the trial. Nowhere in the record do we find any testimony of James D. Robertson or J. B. Howard, either as quoted in the petition for rehearing or otherwise; nor was it contended at the hearing before us that the record did not contain everything essential to the proper disposition of the ease. We are not permitted to go outside that record in this appeal, nor to entertain excerpts from testimony alleged to have been given in other hearings, and under circumstances not subjected to legal safeguards in the trial court. We have carefully considered the evidence preserved and presented for review, and are satisfied that the conclusion reached is correct.
The petition for rehearing, therefore, is denied.